DETAILED CORRESPONDENCE
Application Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 07/08/2022 in response to the Non-Final Rejection mailed on 04/21/2022 is acknowledged by the examiner and has been entered into the record.
	Applicants’ remarks filed on 07/08/2022 in response to the Non-Final Rejection mailed on 04/21/2022 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 8-9, 11, and 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “about” is withdrawn in view of applicants’ amendment to the claims to remove the recited term.
Withdrawn Double Patenting
The terminal disclaimers filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,757,964 and 10,834,959 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
The nonstatutory double patenting rejection of claims 1-19 over claims 1-17 of U.S. Patent No. 10,834,959 is withdrawn in view of the filing of the terminal disclaimer on 07/08/2022.
The nonstatutory double patenting rejection of claims 1-19 over claims 1-13 of U.S. Patent No. 10,757,964 is withdrawn in view of the filing of the terminal disclaimer on 07/08/2022.
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-19 are drawn to a method for purifying a plant-derived protein-enriched material, the method comprising: a) receiving a plant-derived, protein enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant-derived, protein-enriched material further comprises an undesirable color; b) treating the plant-derived, protein-enriched material with peracetic acid to give a peracetic acid-treated mixture; c) washing the peracetic acid-treated mixture with water on a filter, wherein a solid treated protein-containing material is retained on the filter; d) solubilizing the solid treated protein-containing material to give a solution and adjusting the pH of the solution to a basic pH to give a basic solution; and e) processing the basic solution on a filter to afford a retentate comprising a protein concentrate or isolate having a lighter color as compared with the plant-derived protein-enriched material.  The closest prior art of record is the reference of Lo et al. (US Patent Application Publication 2011/257369 A1; cited on IDS filed on 04/08/2020); however, Lo et al. fails to teach or suggest the method as claimed of treating the plant-derived, protein enriched mixture with peracetic acid, washing the treated mixture with water on a filter, forming a basic solution by adjusting the pH and processing the basic solution on a filter as claimed.  Accordingly, the methods of claims 1-19 are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656